Citation Nr: 1547295	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-15 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to exposure to Agent Orange and/or secondary to the Veteran's service-connected hypertension.


REPRESENTATION

Veteran is represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1955 to September 1959, and from December 1959 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  The probative evidence of record shows a current diagnosis of coronary artery disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2012, the Veteran submitted a claim of entitlement to service connection for coronary artery disease, which he contends is due to in-service exposure to Agent Orange or, alternatively, secondary to his service-connected hypertension.  In a December 2012 rating decision, the RO denied the Veteran's service connection claim, finding that the evidence of record did not show a current diagnosis of coronary artery disease.  Thereafter, the Veteran perfected an appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be presumed for certain diseases, including coronary artery disease, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In March 2012, the Veteran submitted private cardiology treatment records, which purportedly showed a current diagnosis of coronary artery disease.  A November 2011 private treatment record indicates that the Veteran underwent a pharmacologic stress test with vasodilator fusion, during which time he experienced premature ventricular contractions, dyspnea, and fatigue.  A myocardial perfusion imaging test was abnormal, and the results of the testing were inconclusive for myocardial ischemia.  In December 2011, the Veteran underwent left heart catheterization, left ventriculogram, coronary artery angiography, and aortic root angiography.  The aortic root angiography revealed a moderate plus aortic insufficiency, significantly dilated aortic root and proximal thoracic, as well as ascending thoracic aorta, without any dissection or thrombus.  The coronary artery angiography revealed minimal disease in the mid left anterior descending, otherwise essentially normal coronary arteries for Veteran's age.  There was also evidence of mild left ventricular systolic dysfunction.

In December 2012, VA obtained a medical opinion from a physician's assistant in order to determine whether the Veteran had a current diagnosis of coronary artery disease.  The examiner indicated that there was "no evidence that the Veteran has been diagnosed with a cardiac condition in his [claims] file or in [the VA computerized patient record system] medical records."

In May 2014, the Veteran submitted the following letter from his private cardiologist:

[The Veteran] is currently a patient in my office and was seen last [in March 2014].  The [Veteran] has a history [of] aortic root dilation.  The [Veteran] has a history of coronary artery disease, aortic insufficiency, thoracic aortic aneurysm, and cardiomyopathy.  The [Veteran] underwent a cardiac catheterization in December 2011.

Although the December 2012 VA examiner indicated that the record contains no evidence of a currently diagnosed cardiac condition, the examiner did not provide any discussion or interpretation of the November 2011 and December 2011 private cardiology test results.  Thus, it is not clear whether the examiner even reviewed these records.  The Board assigns greater probative value to opinion of the Veteran's private cardiologist, who sees the Veteran on a regular basis and specializes in diagnosing and treating diseases of the heart.  Accordingly, the Board finds that the probative evidence of record shows a current diagnosis of coronary artery disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Service personnel records confirm that the Veteran served in the Republic of Vietnam from 1968 to 1969.  As there is no affirmative evidence demonstrating that the Veteran was not exposed to an herbicidal agent during his active duty, the Board finds that service connection is warranted for coronary artery disease on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

ORDER

Service connection for coronary artery disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


